Name: Commission Regulation (EEC) No 624/88 of 7 March 1988 amending Council Regulation (EEC) No 2896/87 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are in effect
 Type: Regulation
 Subject Matter: international trade;  international affairs;  plant product
 Date Published: nan

 No L 62/12   .I-II ^K  Officiatl Journal of the European Communities 8 . 3. 88 COMMISSION REGULATION (EEC) No 624/88 of 7 March 1988 amending Council Regulation (EEC) No 2896/87 on the application of the system of certificates of origin provided for under die International Coffee Agreement 1983, when quotas are in effect THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 2896/87 of 28 September 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreemnt of 1983, when quotas are in effect ('), Whereas by Council Decision 87/369/EEC (2) the Community decided to approve the International Convention on the Harmonized Commodity Description and Coding System, which applies from 1 January 1988 ; whereas that Convention is to replace the Brussels Convention on nomenclature, used as the basis for the Common Customs Tariff and NIMEXE, as the inter ­ national basis for customs tariffs and statistical nomen ­ clatures ; Whereas by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the statistical and tariff nomenclature and the Common Customs Tariff (3), as amended by Regu ­ lation (EEC) No 3985/87 (4), the Community adopted the combined nomenclature (CN) incorporating the harmo-' nized system and the Community subdivisions of that nomenclature, together with the Taric (integrated Community tariff); Whereas the relevant parts of Regulation (EEC) No 2896/87 should consequently be amended, for this purpose under the rules referred to in Article 1 . 2. Imports form countries which are not members of the International Coffee Agreement 1983 and not included in Annex 6 to the rules referred to in Article 1 shall be limited to a quantity for the Community and each Community Member State equal to that indicated in Annex 7 to the rules in question. 3. For the purpose of applying rule 18 (4) (a), imports into the Community of coffee and extracts, essences or concentrates of coffee falling within codes 0901 1100, 0901 12 00, 0901 21 00, 0901 22 00, 2101 10 11 and 2101 10 19 of the combined nomen ­ clature shall be subject, for a transitional period of 60 days from the entry into force of the system, to the presentation, at the customs office where the import formalities are carried out, of a certificate of origin in Form O or, where a certificate is not available, to the production of an import certificate in Form I corres ­ ponding to the model in Annex 8 A and made out in accordance with the general directives in Annex 8 B to the niles in question or to the application of any alternative procedures consistent with the Community customs legislation, to be notified by the Commission to die Member States. Article 3 1 . Exports from the Community of coffee and extracts, essences or concentrates of coffee falling within codes 0901 11 00, 0901 12 00, 0901 21 00, 0901 22 00, 2101 10 11 and 210110 19 of the combined nomenclature shall be subject to produc ­ tion to the customs authorities of the certificates pres ­ cribed for that purpose in the rules referred to in Article 1 . 2. For the purposes of paragraph 1 , the products referred to in that paragraph shall be deemed to have been exported from the Community when they are exported from the customs territory of the Commu ­ nity. 3. Provisions for the implementation of this Article shall be adopted in accordance with the procedure provided for in Article 57 of Regulation (EEC) No 222/77.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Articles 2 and 3 of Regulation (EEC) No 2896/87 are hereby replaced by the following : Article 2 1 . Imports into the Community of coffee and of extracts, essences or concentrates of coffee falling within codes 0901 11 00, 0901 12 00, 0901 21 00, 0901 22 00, 2101 10 11 and 210110 19 of the combined nomenclature shall be subject to produc ­ tion, at the customs office where the customs import formalities are completed, of the certificate prescribed 0 OJ No L 276, 29. 9. 1987, p. 1 . (*) OJ No L 198, 20. 7. 1987, p. 1 . 0 OJ No L 256, 7. 9. 1987, p. 1 . 0 OJ No L 376, 31 . 12. 1987, p. 1 . 8 . 3. 88 Official Journal of the European Communities No L 62/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1988 . For the Commission Lorenzo NATALI Vice-President